Supreme Court of Florida
                                   ____________

                                  No. SC17-1080
                                  ____________

                         FLOYD WILLIAM DAMREN,
                                Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [February 2, 2018]




PER CURIAM.

      We have for review Floyd William Damren’s appeal of the circuit court’s

order denying Damren’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Damren’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.

2161 (2017). This Court stayed Damren’s appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017).
After this Court decided Hitchcock, Damren responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      After reviewing Damren’s response to the order to show cause, as well as

the State’s arguments in reply, we conclude that Damren is not entitled to relief.

Damren was sentenced to death following a jury’s unanimous recommendation for

death. Damren v. State, 696 So. 2d 709, 710 (Fla. 1997). Damren’s sentence of

death became final in 1998. Damren v. Florida, 522 U.S. 1054 (1998). Thus,

Hurst does not apply retroactively to Damren’s sentence of death. See Hitchcock,

226 So. 3d at 217. Accordingly, we affirm the denial of Damren’s motion.

      The Court having carefully considered all arguments raised by Damren, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Clay County,
     Michael Scott Sharrit, Judge - Case No. 101994CF000537XXAXMX

                                        -2-
Robert S. Friedman, Capital Collateral Regional Counsel, Karin L. Moore and
Stacy R. Biggart, Assistant Capital Collateral Regional Counsel, Northern Region,
Tallahassee, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Charmaine M. Millsaps, Senior Assistant
Attorney General, Tallahassee, Florida,

      for Appellee




                                      -3-